Exhibit 10.34

 
EXHIBIT C-2


ALS NON-COMPETE/NON-SOLICITATION AGREEMENT




This ALS NON-COMPETE AND NON-SOLICITATION AGREEMENT (the “Agreement”) is made
and entered into as of this 8th day of June, 2005, by and between STRATUS
SERVICES GROUP, INC., a Delaware company (“Stratus”) and ALS, LLC, a Florida
limited liability company (“ALS”), and the respective affiliates, officers,
directors and/or principals of each of Stratus and ALS.


RECITALS:


WHEREAS, ALS and Stratus have executed an Asset Purchase Agreement (“Asset
Purchase Agreement”) whereby ALS has purchased certain assets related to the
ongoing clerical and light industrial staffing business of Stratus at the
Cotati, Fairfield, Hayward, Napa, Roseville and Sacramento, California branch
offices (the “Purchased Assets”); and


WHEREAS, ALS and Stratus are currently parties to a certain Outsourcing
Agreement, as amended, which clarifies certain non-competition and
non-solicitation provisions among the parties; and


WHEREAS, ALS possesses substantial information and knowledge regarding the
Purchased Assets; and


WHEREAS, the parties desire to enter into an agreement whereby ALS acknowledges
its obligations under the Outsourcing Agreement, and reaffirms same except as
amended hereby.


NOW, THEREFORE, for consideration, the receipt and sufficiency of which is
hereby acknowledged, and other good and valuable consideration, the parties
hereto agree as follows:


Confidentiality and Trade Secrets


ALS acknowledges that it has had access to confidential information concerning
Stratus’ business and clients relating thereto, including their business
affairs, special needs, preferred methods of doing business, methods of
operation, key contact personnel and other data, all of which provides ALS with
a competitive edge and none of which is readily available except to Stratus.


ALS further acknowledges that it has had access to the names, addresses,
telephone numbers, qualifications, education, accomplishments, experience,
availability, resumes and other data regarding persons who have applied or been
recruited for temporary or permanent employment relating to the Stratus’
business, as well as job order specifications and the particular characteristics
and requirements of persons generally hired by a client, specific job listings,
mailing lists, computer runoffs, financial and other information, all of which
provides ALS with a competitive edge and none of which is readily available
except to Stratus.

1

--------------------------------------------------------------------------------



ALS agrees that all of the foregoing information regarding Stratus’ business and
all clients and employees related thereto constitutes valuable and proprietary
trade secrets and confidential information of Stratus (hereafter “Confidential
Information”).


Non-Competition Agreement


ALS acknowledges that, pursuant to the terms of the Outsourcing Agreement
between Stratus and ALS, as amended, the parties have also agreed, in Sections
11 and 12 thereof, to certain non-solicitation provisions, relating to Stratus.
This Agreement shall not, in any way, be deemed to supercede those provisions of
the Outsourcing Agreement other than those relative to the Cotati, Fairfield,
Hayward, Napa, Roseville and Sacramento, California branch offices (the
“Northern California Offices”) which other such provisions remain in full force
and effect. ALS acknowledges that doing so in any manner would interfere with,
diminish and otherwise jeopardize and damage the business and goodwill of
Stratus. Notwithstanding the foregoing, ALS retains the right to continue to
service the GRM, APX and Spherion Accounts, which are shared by ALS and Stratus
(the “Shared Accounts”) relative to the Northern California Offices and in all
locations not currently being serviced by Stratus.


Non-Disclosure Agreement


ALS agrees that except as directed by Stratus, it will not at any time use for
any reason or disclose to any person any of the Stratus Confidential Information
or permit any person to examine and/or make copies of any documents which may
contain or are derived from Confidential Information, whether prepared by
Stratus or otherwise, without the prior written permission of Stratus.


No Adequate Remedy at Law
 
ALS acknowledges and agrees that any breach or threatened breach by of this
Agreement by ALS would cause immediate and irreparable injury to Stratus and
that money damages alone would not provide an adequate remedy in the event ALS
breaches any of the above covenants. Accordingly, ALS agrees that Stratus shall
have the right to seek and obtain an injunction to enjoin any such breach by ALS
without the requirement of the posting of a bond and, if Stratus shall institute
any action or proceeding to enforce those covenants, ALS hereby waives and
agrees not to assert the claim or defense that Stratus has an adequate remedy at
law. The foregoing shall not prejudice Stratus’ right to require ALS to account
for and pay over to Stratus the amount of any damages incurred by Stratus as a
result of any such breach.
 
Scope and Duration
 
It is expressly understood and agreed that Stratus and ALS consider the
restrictions contained in this Agreement to be reasonable and necessary for the
purposes of preserving and protecting the goodwill, legitimate business
interests, and proprietary trade secrets and confidential information of
Stratus. Nevertheless, if any of the aforesaid restrictions are found by a court
having jurisdiction to be unreasonable, or to be overbroad as to geographic
area, or time, or with respect to a particular scope of commerce, or to be
otherwise unenforceable, the parties intend for the

2

--------------------------------------------------------------------------------



restrictions set forth above to be modified by such court so as to be reasonable
and enforceable and, as so modified by the court, to be fully enforced.


Successors and Assigns


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors and assigns, except that neither
party may assign its obligations hereunder without the prior written consent of
the other parties hereto; provided, however, that either party may assign its
rights hereunder to a subsidiary or affiliate, provided that the party assigning
shall remain liable for its obligations hereunder. Any assignment in
contravention of this provision shall be null and void. No assignment shall
release either party from any obligation or liability under this Agreement.


Entire Agreement; Amendment


This Agreement, the Asset Purchase Agreement, of even date herewith, all
schedules and exhibits thereto and hereto, and all agreements and instruments to
be delivered by the parties pursuant hereto represent the entire understanding
and agreement between the parties hereto with respect to the subject matter
hereof and supersede all prior oral and written, and all contemporaneous oral
negotiations, commitments and understandings between such parties. The parties,
by the consent of their respective Boards of Directors, Members or officers
authorized by such Boards, may amend or modify this Agreement, in such manner as
may be agreed upon, by a written instrument executed by both parties.
Governing Law


This Agreement shall be governed by and construed in accordance with the laws of
the State of California, without regard to conflicts of law principles.
 
Section Headings


The section headings are for the convenience of the parties and in no way alter,
modify, amend, limit, or restrict the contractual obligations of the parties.


Severability


The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.



3

--------------------------------------------------------------------------------



Counterparts


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which, when taken together, shall be one and
the same document.







 
STRATUS SERVICES GROUP, INC.
             
By: /s/ Joseph J. Raymond
 
Joseph J. Raymond
 
Chairman and CEO
         
ALS, LLC
             
By: /s/ Michael J. O’Donnell
 
Michael J. O’Donnell
 
Managing Member



4

--------------------------------------------------------------------------------

